Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in the Registration Statements (Nos. 333-89333, 333-44306(as amended), 333-70210,333-85340 (as amended), 333-90848 (as amended), 333-114104, 333-116279, 333-162925, 333-166804, 333-172904, 333-183668, 333-183667, 333-205706, 333-205707 and 333-215095) on Form S-8 of our report dated February 21, 2017, relating to the consolidated financial statements appearing in this Annual Report on Form10-K of BSQUARE Corporation for the year ended December31, 2016. /s/ Moss Adams LLP Seattle, Washington February 21, 2017
